Citation Nr: 1441184	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  05-28 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to September 30, 2005, and in excess of 40 percent thereafter for the service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2003 and May 2011 ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In November 2003, the RO awarded service connection for diabetes mellitus (20%) and peripheral neuropathy of the right and left lower extremities (10% each) effective from February 2002.  In May 2011, the RO awarded service connection for PTSD (30%) effective from October 2004.  The Veteran disagreed with the initial ratings assigned.  As such, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In June 2006, the RO awarded an increased 40 percent rating for diabetes mellitus effective from September 2005.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran withdrew his request for hearing; consequently, there are no outstanding requests of record.  See June 2013 statement.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims.

The Veteran contends that his diabetes mellitus and peripheral neuropathy of the bilateral lower extremeties have worsened in severity since his last VA examination     
in November 2007, almost seven years ago.  The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

In various statements the Veteran has indicated that he has received ongoing treatment for the claimed conditions.  Notably, with respect to his PTSD, he has reported weekly group therapy and monthly individual therapy.  The last VA outpatient treatment records associated with the virtual file are dated in February 2008 (aside from mental health records dated between January 2013 and March 2013).  The Veteran's private medical records from Dr. A, Dr. MKA, and Dr. KK at Northridge Hospital Medical Center also appear incomplete.  Letters from these providers indicate they had been treating the Veteran since 2003.  Any missing VA and private medical treatment records are pertinent to the issues on appeal and must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  

Additional private (September 2009 letter from Dr. KK) and VA medical (January 2013 to March 2013 mental health notes) records, Social Security Administration (SSA) records, and a November 2013 psychiatric examination, have been added to the virtual record since the June 2009 supplemental statement of the case (SSOC) and February 2013 statement of the case(SOC) have been issued.  As there have been additions to the information included in the last SOC and SSOC issued, the matters must be remanded for preparation of an SSOC.  38 C.F.R. § 19.31.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions from February 2008 to the present.  All records and/or responses received should be associated with the claims file.

2.  Take all indicated action in order to obtain copies of any private clinical records not on file pertaining to treatment of the claimed conditions from Dr. A, Dr. MKA, and Dr. KK at Northridge Hospital Medical Center, to include from 2003 to the present.  All records and/or responses received should be associated with the claims file.  

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the current severity of the service-connected diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  All clinical findings should be reported to allow for the application of the rating schedule.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for higher initial ratings for the service-connected diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and PTSD, to include whether a total disability evaluation based on individual unemployability was warranted prior to July 25, 2007.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case, which considers the evidence submitted since the June 2009 SSOC and February 2013 SOC and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



